Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 5-9, 11-14, 16-20, and 23-24, the De La Rama (WO 2014/113612), Potosky (U.S. PGPub No. 2017/0000980), De La Rama-2 (U.S. Patent No. 5,992,418), Christian (U.S. PGPub No. 2014/0163548), Donhowe (U.S. PGPub No. 2013/0096572), Kariv (U.S. PGPub No. 2014/0206985) references fail to teach “wherein the top connective stem member and the bottom connective stem member are separate components that are configured to be assembled together with a proximal end portion of the flexible tip portion to house the proximal end portion of the flexible tip portion … wherein the connective stem and the irrigated coupler are separate components that are configured to accommodate coupling of the irrigated coupler to the connective stem after insertion of the connective stem into the distal end of the catheter shaft”.  De La Rama teaches a similar irrigated high density electrode catheter but fails to teach the bottom and top connective stem members being separate components and the connective stem and irrigated coupler being separate components as described above. De La Rama-2 appears to teach a similar connective stem having a top member and bottom member that are separate components (see Fig 4), however the top and bottom connective stem members of De La Rama-2 do not appear to be configured to be assembled together with a proximal end portion of the flexible tip portion to house the proximal end portion. The teachings of Christian, Donhowe, and Kariv fail to cure any of the above noted deficiencies. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 1-3, 5-9, 11-14, 16-20, and 23-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794